           Case 2:20-mj-00714-VCF Document 12 Filed 08/24/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:20-mj-00714-VCF
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     TIANNA LEWIS,
 7
                    Defendant.
 8
 9
            Based on the pending Stipulation of counsel, and good cause appearing,
10
            IT IS THEREFORE ORDERED that Ms. Lewis’s the condition of pretrial release be
11
     modified to allow for her to travel to the State of Louisiana from August 25, 2020, to September
12
13   7, 2020.

14                      24 day of August, 2020.
            DATED this ____
15
16                                                UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                     3
